*63
By the Court.

Lumpkin, J.,
delivering the opinion.
This case has been before this court before. (23 Geo. Rep. 431.) It was verbally agreed between Shadrach Rowe, Jr., and Shadrach Rowe, Sr., that son should couvey to the father a certain lot of land; and that in consideration thereof, the father should devise to the son two other lots. All of which was done. But the father’s will having been attested but by two witnesses, could not be executed.
The court held that the son was entitled to a specific performance of the contract from the representatives of the father.
It was further stipulated betwen the father and son, that the father should make provision by his will for his son, by way of compensation, for some nineteen years of service rendered by the son in superintending his father’s business. And this, too, was done. But the will, as to the personalty, proved to be 'likewise void for want of proper attestation ; and the son proposes now to amend his bill for specific performance, so as to include the personalty as well as the realty: and to make the representatives of the father parties as well as the heirs at law. This the court allowed to be done, and the decision is excepted to ; upon what ground we are not informed.
As the'original bill was a sworn bill, praying an injunction, the objections to the amendment may- have been because it was not verified. And if the amendment were needed to continue the injunction, such objection would have been good. But it was not needed for that purpose. The injunction has served its purpose, and it is not desired on the part of the complainant to retain it. The administrator of S. Rowe, Sr., will distribute the estate of his intestate at his personal peril, after having been made a party to this proceeding ; and the injunction was granted originally to prevent this..
*64Another question is made in the bill of exceptions, but not insisted upon. After the amendment was filed, the whole bill was demurred to for multifariousness. The facts raise no such difficulty. The case made by the original and amended bill are perfectly harmonious; and are so joined together that they could not well be put asunder.
Judgment affirmed.